Appeals from a judgment of the Supreme Court at a Trial Term, entered October 18, 1976 in Albany County, which dismissed petitioner’s application in a proceeding pursuant to section 330 of the Election Law, seeking, inter alia, a direction that the respondents place petitioner’s name in a separate row or column on the ballot as a candidate of the Co-Equal Citizen Party for the office of Congressman in the 29th Congressional District. Inasmuch as the petitioner is the sole candidate of the Co-Equal Citizen Party he is not entitled to a separate row or column on the ballot (Matter of Robinson v Brock, 255 App Div 308). Although the Free Libertarian Party, if possible, would be entitled to a separate row or column on the ballot, the fact that that party and the Co-Equal Citizen Party have been made to share a row or column on the ballot has not been shown to unjustly discriminate against the candidates of either party to their prejudice (Matter of Haskell v Voorhis, 246 NY 256; cf. Matter of Battista v Power, 16 NY2d 198). Judgment affirmed, without costs. Sweeney, J. P., Kane, Main, Larkin and Herlihy, JJ., concur.